The Court
made the following order: And now, to wit, this first day of May, A. D. 1899, this case coming on to be heard before the Judges of the Superior Court of the the State of Delaware, in and tor Kent County, upon the foregoing case stated, and the same having been considered by the Court, it is ¡ordered that judgment be entered in favor of John B. Wharton, administrator of Anna Hannaford, deceased, against J. Wesley Stevens, administrator of Cornelius Deweese, deceased, for the sum of two-hundred and forty-one dollars and thirty cents, together with interest from April 8, A. D. 1899.
Note—Upon the conclusion of the foregoing case the said J. Wesley Stevens, Administrator, as aforesaid, paid to J. Frank Allee, Administrator of Cornelia Deweese, daughter oí Cornelius Deweese, the sum of $241.30, the remaining half part of the fund in said Stevens’ hands which had been allotted by him as administrator.
The said Cornelia died prior to the death of her sister, Anna Hannaford, intestate, unmarried and without issue, leaving her sister Anna as her only heir-at,law. Letters of administration had been granted as above stated tó John B. Wharton on the estate of Anna Hannaford.
Upon a case stated showing these facts, the Court ordered that judgment be entered in favor of John B. Wharton, Administrator of Anna Hannaford, deceased, against J. Frank Allee, Administrator of Cornelia Deweese, deceased, for the sum of $241.30.